Exhibit 10.5

 

KEY EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT

 

THIS AGREEMENT, made and entered into as of the 7th day of November 2005, by and
between Fiserv, Inc., a Wisconsin corporation (hereinafter referred to as the
“Company”), and Jeffery W. Yabuki (hereinafter referred to as the “Executive”).

 

W I T N E S S E T H

 

WHEREAS, the Executive is employed by the Company and/or a subsidiary of the
Company (hereinafter referred to collectively as the “Employer”) in a key
executive capacity and the Executive’s services are valuable to the conduct of
the business of the Company;

 

WHEREAS, the Company desires to continue to attract and retain dedicated and
skilled management employees in a period of industry consolidation, consistent
with achieving the best possible value for its shareholders in any change in
control of the Company;

 

WHEREAS, the Company recognizes that circumstances may arise in which a change
in control of the Company occurs, through acquisition or otherwise, thereby
causing a potential conflict of interest between the Company’s needs for the
Executive to remain focused on the Company’s business and for the necessary
continuity in management prior to and following a change in control, and the
Executive’s reasonable personal concerns regarding future employment with the
Employer and economic protection in the event of loss of employment as a
consequence of a change in control;

 

WHEREAS, the Company and the Executive are desirous that any proposal for a
change in control or acquisition of the Company will be considered by the
Executive objectively and with reference only to the best interests of the
Company and its shareholders;

 

WHEREAS, the Executive will be in a better position to consider the Company’s
best interests if the Executive is afforded reasonable economic security, as
provided in this Agreement, against altered conditions of employment which could
result from any such change in control or acquisition;

 

WHEREAS, the Executive possesses intimate knowledge of the business and affairs
of the Company and has acquired certain confidential information and data with
respect to the Company; and

 

WHEREAS, the Company desires to insure, insofar as possible, that it will
continue to have the benefit of the Executive’s services and to protect its
confidential information and goodwill.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the parties hereto mutually covenant and
agree as follows:

 

1. Definitions.

 

(a) Accrued Benefits. The term “Accrued Benefits” shall include the following
amounts, payable as described herein: (i) all base salary for the time period
ending with the Termination Date; (ii) reimbursement for any and all monies
advanced in connection with the Executive’s employment for reasonable and
necessary expenses incurred by the Executive on behalf of the Employer for the
time period ending with the Termination Date; (iii) any and all other cash
earned through the Termination Date and deferred at the election of the
Executive or pursuant to any deferred compensation plan then in effect;
(iv) notwithstanding any provision of any bonus or incentive compensation plan
applicable to the Executive, a lump sum amount, in cash, equal to the sum of
(A) any bonus or incentive compensation that has been allocated or awarded to
the Executive for a fiscal year or other measuring period under the plan that
ends prior to the Termination Date but has not yet been paid (pursuant to
Section 5(f) or otherwise) and (B) a pro rata portion to the Termination Date of
the aggregate value of all contingent bonus or incentive compensation awards to
the Executive for all uncompleted periods under the plan calculated as to each
such award as if the Goals with respect to such bonus or incentive compensation
award had been attained; and (v) all other payments and benefits to which the
Executive (or in the event of the Executive’s death, the Executive’s surviving
spouse or other beneficiary) may be entitled on the Termination Date as
compensatory fringe benefits or under the terms of any benefit plan of the
Employer, excluding severance payments under any Employer severance policy,
practice or agreement in effect on the Termination Date. Payment of Accrued
Benefits shall be made promptly in accordance with the Company’s prevailing
practice with respect to clauses (i) and (ii) or, with respect to clauses (iii),
(iv) and (v), pursuant to the terms of the benefit plan or practice establishing
such benefits.

 

(b) Act. The term “Act” means the Securities Exchange Act of 1934, as amended.

 

(c) Affiliate and Associate. The terms “Affiliate” and “Associate” shall have
the respective meanings ascribed to such terms in Rule l2b-2 of the General
Rules and Regulations under the Act.

 

(d) Annual Cash Compensation. The term “Annual Cash Compensation” shall mean the
sum of (i) the Executive’s Annual Base Salary (determined as of the time of the
Change in Control of the Company or, if higher, immediately prior to the date
the Notice of Termination is given) plus (ii) an amount equal to (A) if the
Executive has been employed by the Company for three or more years prior to the
Change in Control of the Company, the highest annual incentive bonus the
Executive received for any of the three fiscal years prior to the Change in
Control of the Company, or (B) if the Executive has not been employed by the
Company for three or more years prior to the Change in Control of the Company,
the greater of (x) 100% of the Executive’s Annual Base Salary as of the time of
the Change in Control of the Company or (y) the highest annual incentive bonus
the Executive received for any of the two fiscal years prior to the Change in
Control of the Company in which the Executive was employed by the Company (the
aggregate amount set forth in clause (i) and clause (ii) shall hereafter be
referred to as the “Annual Cash Compensation”).

 

-2-



--------------------------------------------------------------------------------

(e) Beneficial Owner. A Person shall be deemed to be the “Beneficial Owner” of
any securities:

 

(i) which such Person or any of such Person’s Affiliates or Associates has the
right to acquire (whether such right is exercisable immediately or only after
the passage of time) pursuant to any agreement, arrangement or understanding, or
upon the exercise of conversion rights, exchange rights, rights, warrants or
options, or otherwise; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, (A) securities tendered pursuant to
a tender or exchange offer made by or on behalf of such Person or any of such
Person’s Affiliates or Associates until such tendered securities are accepted
for purchase, or (B) securities issuable upon exercise of Rights issued pursuant
to the terms of the Company’s Shareholder Rights Agreement, dated as of
February 24, 1998, between the Company and Equiserve Limited Partnership, as
amended from time to time (or any successor to such Rights Agreement), at any
time before the issuance of such securities;

 

(ii) which such Person or any of such Person’s Affiliates or Associates,
directly or indirectly, has the right to vote or dispose of or has “beneficial
ownership” of (as determined pursuant to Rule l3d-3 of the General Rules and
Regulations under the Act), including pursuant to any agreement, arrangement or
understanding; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, any security under this clause
(ii) as a result of an agreement, arrangement or understanding to vote such
security if the agreement, arrangement or understanding: (A) arises solely from
a revocable proxy or consent given to such Person in response to a public proxy
or consent solicitation made pursuant to, and in accordance with, the applicable
rules and regulations under the Act and (B) is not also then reportable on a
Schedule l3D under the Act (or any comparable or successor report); or

 

(iii) which are beneficially owned, directly or indirectly, by any other Person
with which such Person or any of such Person’s Affiliates or Associates has any
agreement, arrangement or understanding for the purpose of acquiring, holding,
voting (except pursuant to a revocable proxy as described in clause (ii) above)
or disposing of any voting securities of the Company.

 

(f) Cause. “Cause” for termination by the Employer of the Executive’s employment
in connection with a Change in Control of the Company shall be limited to
(i) the engaging by the Executive in intentional conduct not taken in good faith
that the Company establishes, by clear and convincing evidence, has caused
demonstrable and serious financial injury to the Employer, as evidenced by a
determination in a binding and final judgment, order or decree of a court or
administrative agency of competent jurisdiction, in effect after exhaustion or
lapse of all rights of appeal, in an action, suit or proceeding, whether civil,
criminal, administrative or investigative; (ii) conviction of a felony (as
evidenced by binding and final judgment, order or decree of a court of competent
jurisdiction, in effect after exhaustion of all rights of appeal), which
substantially impairs the Executive’s ability to perform his duties or
responsibilities; or (iii) continuing willful and unreasonable refusal by the
Executive to perform the Executive’s duties or responsibilities (unless
significantly changed without the Executive’s consent).

 

-3-



--------------------------------------------------------------------------------

(g) Change in Control of the Company. A “Change in Control of the Company” shall
be deemed to have occurred if an event set forth in any one of the following
paragraphs shall have occurred:

 

(i) any Person (other than (A) the Company or any of its subsidiaries, (B) a
trustee or other fiduciary holding securities under any employee benefit plan of
the Company or any of its subsidiaries, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities or (D) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock in the Company
(“Excluded Persons”)) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates after November 14, 2001, pursuant to express
authorization by the Board that refers to this exception) representing 20% or
more of either the then outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding voting securities; or

 

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors of the Company then serving: (A) individuals who, on
November 14, 2001 constituted the Board and (B) any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on November 14, 2001,
or whose appointment, election or nomination for election was previously so
approved (collectively the “Continuing Directors”); provided, however, that
individuals who are appointed to the Board pursuant to or in accordance with the
terms of an agreement relating to a merger, consolidation, or share exchange
involving the Company (or any direct or indirect subsidiary of the Company)
shall not be Continuing Directors for purposes of this Agreement until after
such individuals are first nominated for election by a vote of at least
two-thirds (2/3) of the then Continuing Directors and are thereafter elected as
directors by the shareholders of the Company at a meeting of shareholders held
following consummation of such merger, consolidation, or share exchange; and,
provided further, that in the event the failure of any such persons appointed to
the Board to be Continuing Directors results in a Change in Control of the
Company, the subsequent qualification of such persons as Continuing Directors
shall not alter the fact that a Change in Control of the Company occurred; or

 

(iii) the shareholders of the Company approve a merger, consolidation or share
exchange of the Company with any other corporation or approve the issuance of
voting securities of the Company in connection with a merger, consolidation or
share exchange of the Company (or any direct or indirect subsidiary of the
Company) pursuant to applicable stock exchange requirements, other than (A) a
merger, consolidation or share exchange which would result in the

 

-4-



--------------------------------------------------------------------------------

voting securities of the Company outstanding immediately prior to such merger,
consolidation or share exchange continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 50% of the combined voting power of the voting
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger, consolidation or share exchange, or
(B) a merger, consolidation or share exchange effected to implement a
recapitalization of the Company (or similar transaction) in which no Person
(other than an Excluded Person) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates after November 14, 2001, pursuant to express
authorization by the Board that refers to this exception) representing 20% or
more of either the then outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding voting securities; or

 

(iv) the shareholders of the Company approve of a plan of complete liquidation
or dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets (in one transaction
or a series of related transactions within any period of 24 consecutive months),
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity at least 75% of the combined voting power of
the voting securities of which are owned by Persons in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

 

Notwithstanding the foregoing, no “Change in Control of the Company” shall be
deemed to have occurred if there is consummated any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to own, directly or indirectly, in the same proportions as
their ownership in the Company, an entity that owns all or substantially all of
the assets or voting securities of the Company immediately following such
transaction or series of transactions.

 

(h) Code. The term “Code” means the Internal Revenue Code of 1986, including any
amendments thereto or successor tax codes thereof.

 

(i) Covered Termination. Subject to Section 2(b), the term “Covered Termination”
means any termination of the Executive’s employment during the Employment Period
where the Termination Date, or the date Notice of Termination is delivered, is
any date prior to the end of the Employment Period.

 

(j) Employment Period. Subject to Section 2(b), the term “Employment Period”
means a period commencing on the date of a Change in Control of the Company, and
ending at 11:59 p.m. Central Time on the third anniversary of such date.

 

-5-



--------------------------------------------------------------------------------

(k) Good Reason. The Executive shall have “Good Reason” for termination of
employment in connection with a Change in Control of the Company in the event
of:

 

(i) any breach of this Agreement by the Employer, including specifically any
breach by the Employer of the agreements contained in Section 3(b), Section 4,
Section 5, or Section 6, other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith that the Employer remedies promptly after
receipt of notice thereof given by the Executive;

 

(ii) any reduction in the Executive’s base salary, percentage of base salary
available as incentive compensation or bonus opportunity or benefits, in each
case relative to those most favorable to the Executive in effect at any time
during the 180-day period prior to the Change in Control of the Company or, to
the extent more favorable to the Executive, those in effect at any time during
the Employment Period;

 

(iii) the removal of the Executive from, or any failure to reelect or reappoint
the Executive to, any of the positions held with the Employer on the date of the
Change in Control of the Company or any other positions with the Employer to
which the Executive shall thereafter be elected, appointed or assigned, except
in the event that such removal or failure to reelect or reappoint relates to the
termination by the Employer of the Executive’s employment for Cause or by reason
of disability pursuant to Section 12;

 

(iv) a good faith determination by the Executive that there has been a material
adverse change, without the Executive’s written consent, in the Executive’s
working conditions or status with the Employer relative to the most favorable
working conditions or status in effect during the 180-day period prior to the
Change in Control of the Company, or, to the extent more favorable to the
Executive, those in effect at any time during the Employment Period, including
but not limited to (A) a significant change in the nature or scope of the
Executive’s authority, powers, functions, duties or responsibilities, or (B) a
significant reduction in the level of support services, staff, secretarial and
other assistance, office space and accoutrements, but in each case excluding for
this purpose an isolated, insubstantial and inadvertent event not occurring in
bad faith that the Employer remedies within ten (10) days after receipt of
notice thereof given by the Executive;

 

(v) the relocation of the Executive’s principal place of employment to a
location more than 35 miles from the Executive’s principal place of employment
on the date 180 days prior to the Change in Control of the Company;

 

(vi) the Employer requires the Executive to travel on Employer business 20% in
excess of the average number of days per month the Executive was required to
travel during the 180-day period prior to the Change in Control of the Company;
or

 

-6-



--------------------------------------------------------------------------------

(vii) failure by the Company to obtain the Agreement referred to in
Section 17(a) as provided therein.

 

(l) Person. The term “Person” shall mean any individual, firm, partnership,
corporation or other entity, including any successor (by merger or otherwise) of
such entity, or a group of any of the foregoing acting in concert.

 

(m) Termination Date. Except as otherwise provided in Section 2(b),
Section 10(b), and Section 17(a), the term “Termination Date” means (i) if the
Executive’s employment is terminated by the Executive’s death, the date of
death; (ii) if the Executive’s employment is terminated by reason of voluntary
early retirement, as agreed in writing by the Employer and the Executive, the
date of such early retirement which is set forth in such written agreement;
(iii) if the Executive’s employment is terminated for purposes of this Agreement
by reason of disability pursuant to Section 12, the earlier of thirty days after
the Notice of Termination is given or one day prior to the end of the Employment
Period; (iv) if the Executive’s employment is terminated by the Executive
voluntarily (other than for Good Reason), the date the Notice of Termination is
given; and (v) if the Executive’s employment is terminated by the Employer
(other than by reason of disability pursuant to Section 12) or by the Executive
for Good Reason, the earlier of thirty days after the Notice of Termination is
given or one day prior to the end of the Employment Period. Notwithstanding the
foregoing,

 

(A) If termination is for Cause pursuant to Section 1(f)(iii) and if the
Executive has cured the conduct constituting such Cause as described by the
Employer in its Notice of Termination within such thirty-day or shorter period,
then the Executive’s employment hereunder shall continue as if the Employer had
not delivered its Notice of Termination.

 

(B) If the Executive shall in good faith give a Notice of Termination for Good
Reason and the Employer notifies the Executive that a dispute exists concerning
the termination within the fifteen-day period following receipt thereof, then
the Executive may elect to continue his or her employment during such dispute
and the Termination Date shall be determined under this paragraph. If the
Executive so elects and it is thereafter determined that Good Reason did exist,
the Termination Date shall be the earliest of (1) the date on which the dispute
is finally determined, either (x) by mutual written agreement of the parties or
(y) in accordance with Section 22, (2) the date of the Executive’s death or
(3) one day prior to the end of the Employment Period. If the Executive so
elects and it is thereafter determined that Good Reason did not exist, then the
employment of the Executive hereunder shall continue after such determination as
if the Executive had not delivered the Notice of Termination asserting Good
Reason and there shall be no Termination Date arising out of such Notice. In
either case, this Agreement continues, until the Termination Date, if any, as if
the Executive had not delivered the Notice of Termination except that, if it is
finally determined that Good Reason did exist, the Executive shall in no case be
denied the benefits described in Section 9 (including a Termination Payment)
based on events occurring after the Executive delivered his Notice of
Termination.

 

-7-



--------------------------------------------------------------------------------

(C) Except as provided in Section 1(m)(B), if the party receiving the Notice of
Termination notifies the other party that a dispute exists concerning the
termination within the appropriate period following receipt thereof and it is
finally determined that the reason asserted in such Notice of Termination did
not exist, then (1) if such Notice was delivered by the Executive, the Executive
will be deemed to have voluntarily terminated his employment and the Termination
Date shall be the earlier of the date fifteen days after the Notice of
Termination is given or one day prior to the end of the Employment Period and
(2) if delivered by the Company, the Company will be deemed to have terminated
the Executive other than by reason of death, disability or Cause.

 

2. Termination or Cancellation Prior to Change in Control.

 

(a) Subject to Section 2(b), the Employer and the Executive shall each retain
the right to terminate the employment of the Executive at any time prior to a
Change in Control of the Company. Subject to Section 2(b), in the event the
Executive’s employment is terminated prior to a Change in Control of the
Company, this Agreement shall be terminated and cancelled and of no further
force and effect, and any and all rights and obligations of the parties
hereunder shall cease.

 

(b) Anything in this Agreement to the contrary notwithstanding, if a Change in
Control of the Company occurs and if the Executive’s employment with the
Employer is terminated (other than a termination due to the Executive’s death or
as a result of the Executive’s disability) during the period of 180 days prior
to the date on which the Change in Control of the Company occurs, and if it is
reasonably demonstrated by the Executive that such termination of employment
(i) was at the request of a third party who has taken steps reasonably
calculated to effect a Change in Control of the Company or (ii) otherwise arose
in connection with or in anticipation of a Change in Control of the Company,
then for all purposes of this Agreement such termination of employment shall be
deemed a “Covered Termination,” “Notice of Termination” shall be deemed to have
been given, and the “Employment Period” shall be deemed to have begun on the
date of such termination which shall be deemed to be the “Termination Date” and
the date of the Change of Control of the Company for purposes of this Agreement.

 

3. Employment Period; Vesting of Certain Benefits.

 

(a) If a Change in Control of the Company occurs when the Executive is employed
by the Employer, the Employer will continue thereafter to employ the Executive
during the Employment Period, and the Executive will remain in the employ of the
Employer in accordance with and subject to the terms and provisions of this
Agreement. Any termination of the Executive’s employment during the Employment
Period, whether by the Company or the Employer, shall be deemed a termination by
the Company for purposes of this Agreement.

 

(b) If a Change in Control of the Company occurs when the Executive is employed
by the Employer, (i) the Company shall cause all restrictions on restricted
stock awards made to the Executive prior to the Change in Control of the Company
to lapse such that the Executive is fully and immediately vested in the
Executive’s restricted stock upon such a Change in Control of the Company; and
(ii) the Company shall cause all stock options granted to the Executive prior to
the Change in Control of the Company pursuant to the Company’s stock option
plan(s) to be fully and immediately vested upon such a Change in Control of the
Company.

 

-8-



--------------------------------------------------------------------------------

4. Duties. During the Employment Period, the Executive shall, in the same
capacities and positions held by the Executive at the time of the Change in
Control of the Company or in such other capacities and positions as may be
agreed to by the Employer and the Executive in writing, devote the Executive’s
best efforts and all of the Executive’s business time, attention and skill to
the business and affairs of the Employer, as such business and affairs now exist
and as they may hereafter be conducted; provided, however, that the Executive
shall be entitled (a) to serve as director of other corporations and (b) to
devote time to personal and financial activities, in each case so long as such
activities do not materially affect the Executive’s ability to perform the
Executive’s duties hereunder.

 

5. Compensation. During the Employment Period, the Executive shall be
compensated as follows:

 

(a) The Executive shall receive, at reasonable intervals (but not less often
than monthly) and in accordance with such standard policies as may be in effect
immediately prior to the Change in Control of the Company, an annual base salary
in cash equivalent of not less than twelve times the Executive’s highest monthly
base salary for the twelve-month period immediately preceding the month in which
the Change in Control of the Company occurs or, if higher, an annual base salary
at the rate in effect immediately prior to the Change in Control of the Company
(which base salary shall, unless otherwise agreed in writing by the Executive,
include the current receipt by the Executive of any amounts which, prior to the
Change in Control of the Company, the Executive had elected to defer, whether
such compensation is deferred under Section 401(k) of the Code or otherwise),
subject to adjustment as hereinafter provided in Section 6 (such salary amount
as adjusted upward from time to time is hereafter referred to as the “Annual
Base Salary”).

 

(b) The Executive shall receive fringe benefits at least equal in value to the
highest value of such benefits provided for the Executive at any time during the
180-day period immediately prior to the Change in Control of the Company or, if
more favorable to the Executive, those provided generally at any time during the
Employment Period to any executives of the Employer of comparable status and
position to the Executive; and shall be reimbursed, at such intervals and in
accordance with such standard policies that are most favorable to the Executive
that were in effect at any time during the 180-day period immediately prior to
the Change in Control of the Company, for any and all monies advanced in
connection with the Executive’s employment for reasonable and necessary expenses
incurred by the Executive on behalf of the Employer, including travel expenses.

 

(c) The Executive and/or the Executive’s family, as the case may be, shall be
included, to the extent eligible thereunder (which eligibility shall not be
conditioned on the Executive’s salary grade or on any other requirement which
excludes persons of comparable status to the Executive unless such exclusion was
in effect for such plan or an equivalent plan at any time during the 180-day
period immediately prior to the Change in Control of the Company), in any and
all plans providing benefits for the Employer’s salaried employees in general,
including but not limited to group life insurance, hospitalization, medical,
dental, profit sharing and stock bonus plans; provided, that, (i) in no event
shall the aggregate level of benefits under such plans in which

 

-9-



--------------------------------------------------------------------------------

the Executive is included be less than the aggregate level of benefits under
plans of the Employer of the type referred to in this Section 5(c) in which the
Executive was participating at any time during the 180-day period immediately
prior to the Change in Control of the Company and (ii) in no event shall the
aggregate level of benefits under such plans be less than the aggregate level of
benefits under plans of the type referred to in this Section 5(c) provided at
any time after the Change in Control of the Company to any executive of the
Employer of comparable status and position to the Executive.

 

(d) The Executive shall annually be entitled to not less than the amount of paid
vacation and not fewer than the highest number of paid holidays to which the
Executive was entitled annually at any time during the 180-day period
immediately prior to the Change in Control of the Company or such greater amount
of paid vacation and number of paid holidays as may be made available annually
to other executives of the Employer of comparable status and position to the
Executive at any time during the Employment Period.

 

(e) The Executive shall be included in all plans providing additional benefits
to executives of the Employer of comparable status and position to the
Executive, including but not limited to deferred compensation, split-dollar life
insurance, supplemental retirement, stock option, stock appreciation, stock
bonus and similar or comparable plans; provided, that, (i) in no event shall the
aggregate level of benefits under such plans be less than the highest aggregate
level of benefits under plans of the Employer of the type referred to in this
Section 5(e) in which the Executive was participating at any time during the
180-day period immediately prior to the Change in Control of the Company;
(ii) in no event shall the aggregate level of benefits under such plans be less
than the aggregate levels of benefits under plans of the type referred to in
this Section 5(e) provided at any time after the Change in Control of the
Company to any executive of the Employer comparable in status and position to
the Executive; and (iii) the Employer’s obligation to include the Executive in
bonus or incentive compensation plans shall be determined by Section 5(f).

 

(f) To assure that the Executive will have an opportunity to earn incentive
compensation after a Change in Control of the Company, the Executive shall be
included in a bonus plan of the Employer which shall satisfy the standards
described below (such plan, the “Bonus Plan”). Bonuses under the Bonus Plan
shall be payable with respect to achieving such financial or other goals
reasonably related to the business of the Employer as the Employer shall
establish (the “Goals”), all of which Goals shall be attainable, prior to the
end of the Employment Period, with approximately the same degree of probability
as the most attainable goals under the Employer’s bonus plan or plans as in
effect at any time during the 180-day period immediately prior to the Change in
Control of the Company (whether one or more, the “Company Bonus Plan”) and in
view of the Employer’s existing and projected financial and business
circumstances applicable at the time. The amount of the bonus (the “Bonus
Amount”) that the Executive is eligible to earn under the Bonus Plan shall be no
less than the amount of the Executive’s maximum award provided in such Company
Bonus Plan (such bonus amount herein referred to as the “Targeted Bonus”), and
in the event the Goals are not achieved such that the entire Targeted Bonus is
not payable, the Bonus Plan shall provide for a payment of a Bonus Amount equal
to a portion of the Targeted Bonus reasonably related to that portion of the
Goals which were achieved. Payment of the Bonus Amount shall not be affected by
any circumstance occurring subsequent to the end of the Employment Period,
including termination of the Executive’s employment.

 

-10-



--------------------------------------------------------------------------------

6. Annual Compensation Adjustments. During the Employment Period, the Board of
Directors of the Company (or an appropriate committee thereof) will consider and
appraise, at least annually, the contributions of the Executive to the Company,
and in accordance with the Company’s practice prior to the Change in Control of
the Company, due consideration shall be given to the upward adjustment of the
Executive’s Annual Base Salary, at least annually, (a) commensurate with
increases generally given to other executives of the Company of comparable
status and position to the Executive, and (b) as the scope of the Company’s
operations or the Executive’s duties expand.

 

7. Termination For Cause or Without Good Reason. If there is a Covered
Termination for Cause or due to the Executive’s voluntarily terminating his or
her employment other than for Good Reason (any such terminations to be subject
to the procedures set forth in Section 13), then the Executive shall be entitled
to receive only Accrued Benefits.

 

8. Termination Giving Rise to a Termination Payment. If there is a Covered
Termination by the Executive for Good Reason, or by the Company other than by
reason of (i) death, (ii) disability pursuant to Section 12, or (iii) Cause (any
such terminations to be subject to the procedures set forth in Section 13), then
the Executive shall be entitled to receive, and the Company shall promptly pay,
Accrued Benefits and, in lieu of further base salary for periods following the
Termination Date, as liquidated damages and additional severance pay and in
consideration of the covenant of the Executive set forth in Section 14(a), the
Termination Payment pursuant to Section 9(a).

 

9. Payments Upon Termination.

 

(a) Termination Payment.

 

(i) Subject to Section 9(a)(ii), the “Termination Payment” shall be an amount
equal to the Annual Cash Compensation times two (2). The Termination Payment
shall be paid to the Executive in cash equivalent ten (10) business days after
the Termination Date. Such lump sum payment shall not be reduced by any present
value or similar factor, and the Executive shall not be required to mitigate the
amount of the Termination Payment by securing other employment or otherwise, nor
will such Termination Payment be reduced by reason of the Executive securing
other employment or for any other reason. The Termination Payment shall be in
lieu of, and acceptance by the Executive of the Termination Payment shall
constitute the Executive’s release of any rights of the Executive to, any other
cash severance payments under any Company severance policy, practice or
agreement.

 

(ii) Subject to Section 25 of this Agreement, but notwithstanding any other
provision of this Agreement, if any portion of the Termination Payment or any
other payment under this Agreement, or under any other agreement with or plan of
the Employer (in the aggregate, “Total Payments”), would constitute an “excess
parachute payment,” then the Executive shall have the option to have the Total
Payments to be made to the Executive reduced such that the value of the
aggregate Total Payments that the Executive is entitled to receive shall be One
Dollar ($1) less than the maximum amount which the Executive may receive

 

-11-



--------------------------------------------------------------------------------

without becoming subject to the tax imposed under Section 4999 of the Code (or
any successor provision). For purposes of this Agreement, the terms “excess
parachute payment” and “parachute payments” shall have the meanings assigned to
them in Section 280G of the Code (or any successor provision) and such
“parachute payments” shall be valued as provided therein. Present value for
purposes of this Agreement shall be calculated in accordance with
Section 1274(b)(2) of the Code (or any successor provision). Within forty days
following a Covered Termination or notice by one party to the other of its
belief that there is a payment or benefit due the Executive that will result in
an “excess parachute payment” as defined in Section 280G of the Code (or any
successor provision), the Executive and the Company, at the Company’s expense,
shall obtain the opinion (which need not be unqualified) of nationally
recognized tax counsel (“National Tax Counsel”) selected by the Company’s
independent auditors and reasonably acceptable to the Executive (which may be
regular outside counsel to the Company), which opinion sets forth (A) the amount
of the Base Period Income, (B) the amount and present value of Total Payments,
(C) the amount and present value of any excess parachute payments determined
without regard to any reduction of Total Payments pursuant to this
Section 9(a)(ii) and (D) the net after-tax proceeds to the Executive, taking
into account the tax imposed under Section 4999 of the Code if (x) the Total
Payments were reduced in accordance with the first sentence of this
Section 9(a)(ii) or (y) the Total Payments were not so reduced. As used in this
Agreement, the term “Base Period Income” means an amount equal to the
Executive’s “annualized includable compensation for the base period” as defined
in Section 280G(d)(1) of the Code. For purposes of such opinion, the value of
any noncash benefits or any deferred payment or benefit shall be determined by
the Company’s independent auditors in accordance with the principles of
Section 280G(d)(3) and (4) of the Code (or any successor provisions), which
determination shall be evidenced in a certificate of such auditors addressed to
the Company and the Executive. The opinion of National Tax Counsel shall be
addressed to the Company and the Executive and shall be binding upon the Company
and the Executive. If such National Tax Counsel opinion determines that there
would be an excess parachute payment, then, at the Executive’s option, then, at
the Executive’s sole discretion, the Termination Payment hereunder or any other
payment or benefit determined by such counsel to be includable in Total Payments
may be reduced or eliminated as specified by the Executive in writing delivered
to the Company within thirty days of his receipt of such opinion so that under
the bases of calculations set forth in such opinion there will be no excess
parachute payment. If such National Tax Counsel so requests in connection with
the opinion required by this Section 9(a), the Executive and the Company shall
obtain, at the Company’s expense, and the National Tax Counsel may rely on, the
advice of a firm of recognized executive compensation consultants as to the
reasonableness of any item of compensation to be received by the Executive
solely with respect to its status under Section 280G of the Code and the
regulations thereunder.

 

(iii) The Company agrees to bear all costs associated with, and to indemnify and
hold harmless, the National Tax Counsel of and from any and all claims, damages,
and expenses resulting from or relating to its determinations pursuant to this
Section 9(a), except for claims, damages or expenses resulting from the gross
negligence or willful misconduct of such firm.

 

-12-



--------------------------------------------------------------------------------

(b) Additional Benefits. If there is a Covered Termination and the Executive is
entitled to Accrued Benefits and the Termination Payment, then the Company shall
provide to the Executive the following additional benefits:

 

(i) The Executive shall receive, at the expense of the Company, outplacement
services, on an individualized basis at a level of service commensurate with the
Executive’s status with the Company immediately prior to the date of the Change
in Control of the Company (or, if higher, immediately prior to the termination
of the Executive’s employment), provided by a nationally recognized executive
placement firm selected by the Company; provided that the cost to the Company of
such services shall not exceed 10% of the Executive’s Annual Base Salary.

 

(ii) Until the earlier of the end of the Employment Period or such time as the
Executive has obtained new employment and is covered by benefits which in the
aggregate are at least equal in value to the following benefits, the Executive
shall continue to be covered, at the expense of the Company, by the same or
equivalent life insurance, hospitalization, medical and dental coverage as was
required hereunder with respect to the Executive immediately prior to the date
the Notice of Termination is given.

 

(iii) The Company shall reimburse the Executive for up to $15,000 in the
aggregate of fees and expenses of consultants and/or legal or accounting
advisors engaged by the Executive to advise the Executive as to matters relating
to the computation of benefits due and payable under this Section 9.

 

(iv) The Company shall cause all performance plan awards granted to the
Executive pursuant to any long-term incentive plan maintained by the Company to
be paid out at target, as if all performance requirements had been satisfied, on
a pro rata basis based on the completed portion of each award cycle.

 

10. Death.

 

(a) Except as provided in Section 10(b), in the event of a Covered Termination
due to the Executive’s death, the Executive’s estate, heirs and beneficiaries
shall receive all the Executive’s Accrued Benefits through the Termination Date.

 

(b) In the event the Executive dies after a Notice of Termination is given
(i) by the Company or (ii) by the Executive for Good Reason, the Executive’s
estate, heirs and beneficiaries shall be entitled to the benefits described in
Section 10(a) and, subject to the provisions of this Agreement, to such
Termination Payment as the Executive would have been entitled to had the
Executive lived. For purposes of this Section 10(b), the Termination Date shall
be the earlier of thirty days following the giving of the Notice of Termination,
subject to extension pursuant to Section 1(m), or one day prior to the end of
the Employment Period.

 

-13-



--------------------------------------------------------------------------------

11. Retirement. If, during the Employment Period, the Executive and the Employer
shall execute an agreement providing for the early retirement of the Executive
from the Employer, or the Executive shall otherwise give notice that he is
voluntarily choosing to retire early from the Employer, the Executive shall
receive Accrued Benefits through the Termination Date; provided, that if the
Executive’s employment is terminated by the Executive for Good Reason or by the
Company other than by reason of death, disability or Cause and the Executive
also, in connection with such termination, elects voluntary early retirement,
the Executive shall also be entitled to receive a Termination Payment pursuant
to Section 8.

 

12. Termination for Disability. If, during the Employment Period, as a result of
the Executive’s disability due to physical or mental illness or injury
(regardless of whether such illness or injury is job-related), the Executive
shall have been absent from the Executive’s duties hereunder on a full-time
basis for a period of six consecutive months and, within thirty days after the
Company notifies the Executive in writing that it intends to terminate the
Executive’s employment (which notice shall not constitute the Notice of
Termination contemplated below), the Executive shall not have returned to the
performance of the Executive’s duties hereunder on a full-time basis, the
Company may terminate the Executive’s employment for purposes of this Agreement
pursuant to a Notice of Termination given in accordance with Section 13. If the
Executive’s employment is terminated on account of the Executive’s disability in
accordance with this Section, the Executive shall receive Accrued Benefits
through the Termination Date and shall remain eligible for all benefits provided
by any long term disability programs of the Company in effect at the time of
such termination.

 

13. Termination Notice and Procedure. Any Covered Termination by the Company or
the Executive (other than a termination of the Executive’s employment that is a
Covered Termination by virtue of Section 2(b)) shall be communicated by a
written notice of termination (“Notice of Termination”) to the Executive, if
such Notice is given by the Company, and to the Company, if such Notice is given
by the Executive, all in accordance with the following procedures and those set
forth in Section 23:

 

(a) If such termination is for disability, Cause or Good Reason, the Notice of
Termination shall indicate in reasonable detail the facts and circumstances
alleged to provide a basis for such termination.

 

(b) Any Notice of Termination by the Company shall have been approved, prior to
the giving thereof to the Executive, by a resolution duly adopted by a majority
of the directors of the Company (or any successor corporation) then in office.

 

(c) If the Notice is given by the Executive for Good Reason, the Executive may
cease performing his duties hereunder on or after the date fifteen days after
the delivery of Notice of Termination and shall in any event cease employment on
the Termination Date. If the Notice is given by the Company, then the Executive
may cease performing his duties hereunder on the date of receipt of the Notice
of Termination, subject to the Executive’s rights hereunder.

 

(d) The Executive shall have thirty days, or such longer period as the Company
may determine to be appropriate, to cure any conduct or act, if curable, alleged
to provide grounds for termination of the Executive’s employment for Cause under
this Agreement pursuant to Section 1(f)(iii).

 

-14-



--------------------------------------------------------------------------------

(e) The recipient of any Notice of Termination shall personally deliver or mail
in accordance with Section 23 written notice of any dispute relating to such
Notice of Termination to the party giving such Notice within fifteen days after
receipt thereof; provided, however, that if the Executive’s conduct or act
alleged to provide grounds for termination by the Company for Cause is curable,
then such period shall be thirty days. After the expiration of such period, the
contents of the Notice of Termination shall become final and not subject to
dispute.

 

14. Further Obligations of the Executive.

 

(a) Competition. The Executive agrees that, in the event of any Covered
Termination where the Executive is entitled to Accrued Benefits and the
Termination Payment, the Executive shall not, for a period expiring six months
after the Termination Date, without the prior written approval of the Company’s
Board of Directors, participate in the management of, be employed by or own any
business enterprise at a location within the United States that engages in
substantial competition with the Company or its subsidiaries, in the business
described in Paragraph 7.1.1 of the Employment Agreement (as defined in
Section 25 below), where such enterprise’s revenues from any competitive
activities amount to 10% or more of such enterprise’s net revenues and sales for
its most recently completed fiscal year; provided, however, that nothing in this
Section 14(a) shall prohibit the Executive from owning stock or other securities
of a competitor amounting to less than five percent of the outstanding capital
stock of such competitor.

 

(b) Confidentiality. During and following the Executive’s employment by the
Company, the Executive shall hold in confidence and not directly or indirectly
disclose or use or copy or make lists of any confidential information or
proprietary data of the Company (including that of the Employer), except to the
extent authorized in writing by the Board of Directors of the Company or
required by any court or administrative agency, other than to an employee of the
Company or a person to whom disclosure is reasonably necessary or appropriate in
connection with the performance by the Executive of duties as an executive of
the Company. Confidential information shall not include any information known
generally to the public or any information of a type not otherwise considered
confidential by persons engaged in the same business or a business similar to
that of the Company. All records, files, documents and materials, or copies
thereof, relating to the business of the Company which the Executive shall
prepare, or use, or come into contact with, shall be and remain the sole
property of the Company and shall be promptly returned to the Company upon
termination of employment with the Company.

 

(c) No Solicitation. The Executive agrees that, in the event of any Covered
Termination where the Executive is entitled to Accrued Benefits and the
Termination Payment, the Executive shall not, for a period expiring two years
after the Termination Date, without the prior written approval of the Company’s
Board of Directors, hire or solicit for employment any person who is or was
employed by the Company during the then immediately preceding twelve months,
other than pursuant to a general published solicitation of employment.

 

15. Expenses and Interest. If, after a Change in Control of the Company, (a) a
dispute arises with respect to the enforcement of the Executive’s rights under
this Agreement or (b) any legal or arbitration proceeding shall be brought to
enforce or interpret any provision contained herein or to recover damages for
breach hereof, in either case so long as the Executive is not acting in bad
faith, then the Company shall reimburse the Executive for any reasonable
attorneys’ fees and necessary costs and disbursements incurred as a result of
the dispute, legal or

 

-15-



--------------------------------------------------------------------------------

arbitration proceeding (“Expenses”), and prejudgment interest on any money
judgment or arbitration award obtained by the Executive calculated at the rate
of interest announced by The Bank of New York, or a comparable institution if
The Bank of New York no longer exists, from time to time at its prime or base
lending rate from the date that payments to him or her should have been made
under this Agreement. Within ten days after the Executive’s written request
therefor, the Company shall pay to the Executive, or such other person or entity
as the Executive may designate in writing to the Company, the Executive’s
reasonable Expenses in advance of the final disposition or conclusion of any
such dispute, legal or arbitration proceeding.

 

16. Payment Obligations Absolute. The Company’s obligation during and after the
Employment Period to pay the Executive the amounts and to make the benefit and
other arrangements provided herein shall be absolute and unconditional and shall
not be affected by any circumstances, including, without limitation, any setoff,
counterclaim, recoupment, defense or other right which the Company may have
against him or anyone else. Except as provided in Section 15, all amounts
payable by the Company hereunder shall be paid without notice or demand. Each
and every payment made hereunder by the Company shall be final, and the Company
will not seek to recover all or any part of such payment from the Executive, or
from whomsoever may be entitled thereto, for any reason whatsoever.

 

17. Successors.

 

(a) If the Company sells, assigns or transfers all or substantially all of its
business and assets to any Person or if the Company merges into or consolidates
or otherwise combines (where the Company does not survive such combination) with
any Person (any such event, a “Sale of Business”), then the Company shall assign
all of its right, title and interest in this Agreement as of the date of such
event to such Person, and the Company shall cause such Person, by written
agreement in form and substance reasonably satisfactory to the Executive, to
expressly assume and agree to perform from and after the date of such assignment
all of the terms, conditions and provisions imposed by this Agreement upon the
Company. Failure of the Company to obtain such agreement prior to the effective
date of such Sale of Business shall be a breach of this Agreement constituting
“Good Reason” hereunder, except that for purposes of implementing the foregoing
the date upon which such Sale of Business becomes effective shall be deemed the
Termination Date. In case of such assignment by the Company and of assumption
and agreement by such Person, as used in this Agreement, “Company” shall
thereafter mean such Person which executes and delivers the agreement provided
for in this Section 17 or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law, and this Agreement shall inure
to the benefit of, and be enforceable by, such Person. The Executive shall, in
his or her discretion, be entitled to proceed against any or all of such
Persons, any Person which theretofore was such a successor to the Company and
the Company (as so defined) in any action to enforce any rights of the Executive
hereunder. Except as provided in this Section 17(a), this Agreement shall not be
assignable by the Company. This Agreement shall not be terminated by the
voluntary or involuntary dissolution of the Company.

 

(b) This Agreement and all rights of the Executive shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, heirs and beneficiaries. All amounts payable to the
Executive under Sections 7, 8, 9, 10, 11, 12 and 15 if the Executive had lived
shall be paid, in the event of the Executive’s death, to the Executive’s estate,
heirs and representatives; provided, however, that the foregoing shall not be

 

-16-



--------------------------------------------------------------------------------

construed to modify any terms of any benefit plan of the Employer, as such terms
are in effect on the date of the Change in Control of the Company, that
expressly govern benefits under such plan in the event of the Executive’s death.

 

18. Severability. The provisions of this Agreement shall be regarded as
divisible, and if any of said provisions or any part hereof are declared invalid
or unenforceable by a court of competent jurisdiction, the validity and
enforceability of the remainder of such provisions or parts hereof and the
applicability thereof shall not be affected thereby.

 

19. Contents of Agreement; Waiver of Rights; Amendment. This Agreement sets
forth the entire understanding between the parties hereto with respect to the
subject matter hereof, and the Executive hereby waives all rights under, any
prior or other agreement or understanding between the parties with respect to
such subject matter. This Agreement may not be amended or modified at any time
except by written instrument executed by the Company and the Executive.

 

20. Withholding. The Company shall be entitled to withhold from amounts to be
paid to the Executive hereunder any federal, state or local withholding or other
taxes or charges which it is from time to time required to withhold; provided,
that the amount so withheld shall not exceed the minimum amount required to be
withheld by law. The Company shall be entitled to rely on an opinion of the
National Tax Counsel if any question as to the amount or requirement of any such
withholding shall arise.

 

21. Certain Rules of Construction. No party shall be considered as being
responsible for the drafting of this Agreement for the purpose of applying any
rule construing ambiguities against the drafter or otherwise. No draft of this
Agreement shall be taken into account in construing this Agreement. Any
provision of this Agreement which requires an agreement in writing shall be
deemed to require that the writing in question be signed by the Executive and an
authorized representative of the Company.

 

22. Governing Law; Resolution of Disputes. This Agreement and the rights and
obligations hereunder shall be governed by and construed in accordance with the
laws of the State of Wisconsin. Any dispute arising out of this Agreement shall,
at the Executive’s election, be determined by arbitration under the rules of the
American Arbitration Association then in effect (in which case both parties
shall be bound by the arbitration award) or by litigation. Whether the dispute
is to be settled by arbitration or litigation, the venue for the arbitration or
litigation shall be Milwaukee, Wisconsin or, at the Executive’s election, if the
Executive is not then residing or working in the Milwaukee, Wisconsin
metropolitan area, in the judicial district encompassing the city in which the
Executive resides; provided, that, if the Executive is not then residing in the
United States, the election of the Executive with respect to such venue shall be
either Milwaukee, Wisconsin or in the judicial district encompassing that city
in the United States among the thirty cities having the largest population (as
determined by the most recent United States Census data available at the
Termination Date) which is closest to the Executive’s residence. The parties
consent to personal jurisdiction in each trial court in the selected venue
having subject matter jurisdiction notwithstanding their residence or situs, and
each party irrevocably consents to service of process in the manner provided
hereunder for the giving of notices.

 

-17-



--------------------------------------------------------------------------------

23. Notice. Notices given pursuant to this Agreement shall be in writing and,
except as otherwise provided by Section 13(d), shall be deemed given when
actually received by the Executive or actually received by the Company’s
Secretary or any officer of the Company other than the Executive. If mailed,
such notices shall be mailed by United States registered or certified mail,
return receipt requested, addressee only, postage prepaid, if to the Company, to
Fiserv, Inc., Attention: Secretary (or President, if the Executive is then
Secretary), 255 Fiserv Drive, Brookfield, Wisconsin 53045, or if to the
Executive, at the most recent address shown on the records of the Company, or to
such other address as the party to be notified shall have theretofore given to
the other party in writing.

 

24. No Waiver. No waiver by either party at any time of any breach by the other
party of, or compliance with, any condition or provision of this Agreement to be
performed by the other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same time or any prior or subsequent time.

 

25. Coordination with Employment Agreement. This Agreement is the “Double
Trigger KEESA” referred to in Paragraph 5.1 of the employment agreement entered
into this date by Executive and the Company (the “Employment Agreement”). In the
event of a Change in Control of the Company, as defined in this Agreement, the
Executive shall be entitled to the benefits of this Agreement, subject to the
non-duplication and other provisions of said Paragraph 5.1. In addition, in the
event of a Covered Termination by the Executive for Good Reason or by the
Company for reasons other than death, disability or Cause, such that the
Executive is entitled to Accrued Benefits and the Termination Payment under this
Agreement, then, the provisions of Section 9(a) hereof shall not apply and the
Executive shall be entitled to a gross-up payment pursuant to the excise tax
gross-up provisions set forth in Paragraph 5.2 of the Employment Agreement.

 

26. Section 409A. It is intended that any amounts payable under this Agreement
and the Company’s and Executive’s exercise of authority or discretion hereunder
shall comply with Section 409A of the Code (including the Treasury regulations
and other published guidance relating thereto) so as not to subject Executive to
the payment of any interest or additional tax imposed under Section 409A of the
Code. In furtherance of this intent, (a) the Termination Payment shall be paid
no later than the 15th day of the third month following the calendar year in
which the Executive’s termination of employment giving rise to such payment
occurs (or such earlier date as may apply to cause the lump sum payment to
qualify as a “short-term deferral” under Section 409A of the Code), unless due
to the circumstances giving rise to such lump sum payment the payment thereof
must be delayed for six months in order to meet the requirements of
Section 409A(a)(2)(B) of the Code applicable to “specified employees,” and
(b) to the extent that any Treasury regulations, guidance or changes to
Section 409A after the date of this Agreement would result in the Executive
becoming subject to interest and additional tax under Section 409A of the Code,
the Company and Executive agree to amend this Agreement in order to bring this
Agreement into compliance with Section 409A of the Code.

 

27. Headings. The headings herein contained are for reference only and shall not
affect the meaning or interpretation of any provision of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

-18-



--------------------------------------------------------------------------------

FISERV, INC. By:  

/s/    Donald F. Dillon

--------------------------------------------------------------------------------

    Donald F. Dillon, Chairman of the Board Attest:  

/s/    Charles W. Sprague

--------------------------------------------------------------------------------

    Charles W. Sprague, Secretary EXECUTIVE:

 

/s/    Jeffery W. Yabuki

--------------------------------------------------------------------------------

Jeffery W. Yabuki

 

-19-